As filed with the Securities and Exchange Commission on July9,2014 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Autobytel Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 33-0711569 (State or Other JurisdictionofIncorporation or Organization) (I.R.S. Employer Identification No.) 18872 MacArthur Blvd., Suite 200 Irvine, California 92612-1400 (Address of Principal Executive Offices) (Zip Code) Autobytel Inc. 2014 Equity Incentive Plan (Full title of the plan) Glenn E. Fuller, Esq. Executive Vice President, Chief Legal and Administrative Officer and Secretary 18872 MacArthur Blvd., Suite 200 Irvine, California 92612-1400 (Name and address of agent for service) (949) 225-4500 (Telephone number, including area code, of agent for service) With a copy to: Keith Paul Bishop, Esq. Allen Matkins Leck Gamble Mallory & Natsis LLP 1900 Main Street, 5th Floor Irvine, CA92614-7321 Telephone:(949) 851-5428 Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Securities To Be Registered Amount To Be Registered (1) Proposed Maximum Offering Price Per Share (2) Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee Common Stock, par value $0.001 and associated preferred share purchase right The number of shares of common stock, par value $0.001 per share (the "Common Stock"), stated above consists of the aggregate number of shares which may be sold under the Autobytel Inc. 2014 Equity Incentive Plan (the "Plan"). The maximum number of shares which may be sold under the Plan is subject to adjustment in accordance with certain anti-dilution and other provisions of the Plan.Accordingly, pursuant to Rule 416 under the Securities Act of 1933, this Registration Statement includes, in addition to the number of shares stated above, an indeterminate number of shares which may be subject to grant or otherwise issuable after the operation of any such anti-dilution and other provisions.The preferred share purchase rights, which are attached to the shares of Common Stock registered hereunder, will be issued for no additional consideration.Accordingly, no additional registration fee is required. Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(h) under the Securities Act of 1933.The fee is calculated on the basis of the average of the high and low sale prices per share of Common Stock as quoted on the NASDAQ Capital Market on July8,2014 (within 5 business days prior to filing this Registration Statement). 2 PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS The documents containing the information required by Part I of Form S-8 will be sent or given to employees as specified by Rule 428(b)(1) of the Securities Act of 1933, as amended ("Securities Act").These documents are not required to be and are not filed with the Securities and Exchange Commission ("Commission") either as part of this registration statement or as prospectuses or prospectus supplements pursuant to Rule 424.These documents and the documents incorporated by reference in this registration statement pursuant to Item 3 of Part II of this Form S-8, taken together, constitute a prospectus that meets the requirements of Section 10(a) of the Securities Act. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.Incorporation of Documents by Reference. Autobytel Inc., a Delaware corporation ("Registrant"), is subject to the informational and reporting requirements of Sections 13(a), 14 and 15(d) of the Securities Exchange Act of 1934, as amended ("Exchange Act"), and in accordance therewith files reports, proxy statements and other information with the Commission. The following documents, which are on file with the Commission, are incorporated herein by reference: (a)The Registrant's Annual Report on Form 10-K for the fiscal year ended December31,2013, filed on February20,2014. (b)The Registrant's Annual Report on Form 10-K/A for the fiscal year ended December31,2013, filed on April29,2014. (c)The Registrant's Quarterly Report on Form 10-Q for the quarter ended March31, 2014, filed on May1,2014. (d)The Registrant's Current Reports on Form 8-K filed on January17,2014; March2,2014; March 26, 2014; April8,2014; April16,2014; and June 23, 2014. (e)The description of the Registrant's Common Stock and associated preferred share purchase rights which is contained in the Registrant's registration statements on Form 8-A filed under the Exchange Act on March13,1997; March5,1999; and June2,2010. All documents subsequently filed by the Registrant with the Commission pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Exchange Act, prior to the filing of a post-effective amendment to this registration statement which indicates that all securities offered have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference in this registration statement and to be a part hereof from the date of filing of such documents with the Commission. Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes of this registration statement to the extent that a statement contained herein or in any other subsequently filed document which also is or is deemed to be incorporated by reference herein modifies or supersedes such statement.Any statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this registration statement.Unless expressly incorporated by reference into this registration statement, a report (or portion thereof) furnished, but not filed, on Form 8-K under the Exchange Act is not incorporated by reference into this registration statement. 3 Item 4.Description of Securities. Not applicable. Item 5.Interests of Named Experts and Counsel. Not applicable. Item 6.Indemnification of Directors and Officers. Section 145 of the Delaware General Corporation Law ("DGCL") authorizes the Registrant to indemnify its directors and officers subject to specified conditions.Section 145 provides that it is not exclusive of other rights to which a director or officer may be entitled under any bylaw, agreement, vote of the stockholders or disinterested directors or otherwise. Article IX of the Registrant's Fifth Amended and Restated Certificate of Incorporation, as amended, generally requires the Registrant to indemnify to the fullest extent permitted and in accordance with the laws of Delaware any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative by reason of the fact that he or she is or was a director, officer, employee or agent of the Registrant or is or was serving at the request of the Registrant as a director, officer, employee or agent of another enterprise against expenses (including attorneys' fees), judgments, fines and amounts paid in settlement actually and reasonably occurred provided specified conditions are met.Article IX also requires (in the case of a director) and permits (in the case of an officer, employee or agent) the Registrant to advance expenses incurred in defending a proceeding upon the receipt of an undertaking to repay the advance if it is ultimately determined that the person is not entitled to be indemnified.The rights set forth in Article IX are not exclusive. Article VII of the Registrant's Third Amended and Restated Bylaws, as amended, generally requires the Registrant to indemnify to the maximum extent and in the manner permitted by the DGCL any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative by reason of the fact that the person is or was a director, officer, employee or agent of the Registrant or is or was serving at the request of the Registrant as a director, officer, employee or agent of another enterprise provided specified conditions are met.Article VII also requires the Registrant to advance expenses incurred by a present or former officer or director in defending a proceeding upon receipt of an undertaking to repay the advance if it is ultimately determined that the person is not entitled to be indemnified. The Registrant has entered into agreements to indemnify its directors and officers to the fullest extent permitted by Delaware law.These agreements, subject to specified conditions, indemnify the Registrant's directors and officers for expenses including attorneys’ fees, judgments, fines and settlement amounts incurred by any such person in any action or proceeding arising out of such person's services as an officer or director of the Registrant. As permitted by Section 102(b)(7) of the DGCL, Article IX of the Registrant's Fifth Amended and Restated Certificate of Incorporation, as amended, provides that a director shall not be personally liable to the Registrant or any stockholder for monetary damages for breach of fiduciary duty, except for any matter in respect of which that director (1) is liable under Section 174 of the DGCL (or any amendment or successor thereto), or (2) is liable by reason that, in addition to any and all other requirements for liability, he or she (a) shall have breached his or her duty of loyalty to the Registrant or its stockholders; (b) shall not have acted in good faith or, in failing to act, shall not have acted in good faith; (c) shall have acted in a manner involving intentional misconduct or a knowing violation of the law or, in failing to act, shall have acted in a manner involving intentional misconduct or a knowing violation of law; or (d) shall have derived an improper personal benefit. To the extent indemnification for liabilities arising under the Securities Act may be permitted to directors, officers or persons controlling the Registrant as discussed above, the Registrant has been informed that in the opinion of the Commission such indemnification is against public policy as expressed in the Securities Act and is therefore unenforceable. 4 A policy of directors' and officers' liability insurance is maintained by the Registrant that insures directors and officers for losses as a result of claims against directors and officers of the Registrant in their capacity as directors and officers and also reimburses the Registrant for payments permitted by the DGCL. Item 7.Exemption from Registration Claimed. Not applicable. Item 8.Exhibits. The Exhibit Index immediately preceding the exhibits is incorporated herein by reference. Item 9.Undertakings. The undersigned Registrant hereby undertakes: A.(1)To file, during any period in which offers or sales are being made, a post-effective amendment to this registration statement: (i)To include any prospectus required by Section 10(a)(3) of the Securities Act; (ii)To reflect in the prospectus any facts or events arising after the effective date of the registration statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the registration statement.Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the Commission pursuant to Rule 424(b) if, in the aggregate, the changes in volume and price represent no more than 20 percent change in the maximum aggregate offering price set forth in the "Calculation of Registration Fee" table in the effective registration statement; and (iii)To include any material information with respect to the plan of distribution not previously disclosed in the registration statement or any material change to such information in the registration statement; provided, however, that paragraphs (A) (1) (i) and (A) (1) (ii) do not apply if the information required to be included in a post-effective amendment by those paragraphs is contained in reports filed or furnished to the Commission by the Registrant pursuant to Section 13 or Section 15(d) of the Exchange Act that are incorporated by reference in this registration statement. (2)That, for the purpose of determining any liability under the Securities Act, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered herein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (3)To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. B.The undersigned Registrant hereby undertakes that, for purposes of determining any liability under the Securities Act, each filing of the Registrant's annual report pursuant to Section 13(a) or Section 15(d) of the Exchange Act (and, where applicable, each filing of an employee benefit plan's annual report pursuant to Section 15(d) of the Exchange Act) that is incorporated by reference in the registration statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. C.Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that in the opinion of the Commission such indemnification is against public policy as expressed in the Securities Act, and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred by a director, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question of whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. 5 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Irvine, State of California, on July9,2014. Autobytel Inc. (Registrant) By: /s/ Jeffrey H. Coats Jeffrey H. Coats Chief Executive Officer, President and Director 6 POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints Jeffrey H. Coats, Curtis E. DeWalt and Glenn E. Fuller, with full power to act without the other, and each of them, as such person's true and lawful attorney- or attorneys-in-fact and agent or agents, with full power of substitution and resubstitution, for such person and in such person's name, place and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments) to the registration statement, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission and any other regulatory authority, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in connection therewith, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or such person's substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, as amended, this registration statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Michael J. Fuchs Chairman of the Board and Director July9, 2014 MICHAEL J. FUCHS /s/ Jeffrey M. Stibel Director July9, 2014 JEFFREY M. STIBEL /s/ Mark N. Kaplan Director July9, 2014 MARK N. KAPLAN /s/ Michael A. Carpenter Director July9, 2014 MICHAEL A. CARPENTER /s/ Janet M. Thompson Director July9, 2014 JANET M. THOMPSON /s/ Jeffrey H. Coats Chief Executive Officer, President and Director (Principal Executive Officer) July9, 2014 JEFFREY H. COATS /s/ Curtis E. DeWalt Senior Vice President and Chief Financial Officer (Principal Financial Officer) July9, 2014 CURTIS E. DEWALT /s/ Wesley Ozima Vice President and Controller (Principal Accounting Officer) July9, 2014 WESLEY OZIMA 7 EXHIBIT INDEX Exhibit No. Description Fifth Amended and Restated Certificate of Incorporation of Autobytel Inc., as amended by Certificate of Amendment dated March 1, 1999, Second Certificate of Amendment of the Fifth Amended and Restated Certificate of Incorporation of Autobytel dated July 22, 1999, Third Certificate of Amendment of the Fifth Amended and Restated Certificate of Incorporation of Autobytel dated August 14, 2001, and Amended Certificate of Designation of Series A Junior Participating Preferred Stock dated April 24, 2009 (1) Fourth Certificate of Amendment to Fifth Amended and Restated Certificate of Incorporation of Autobytel Inc. dated July10, 2012 (2) Fifth Certificate of Amendment to Fifth Amended and Restated Certificate of Incorporation of Autobytel Inc. dated July3, 2013 (3) Third Amended and Restated Bylaws of Autobytel Inc. dated April27, 2011 (4) Amendment to Third Amended and Restated Bylaws of Autobytel Inc. dated September13, 2012 (5) Form of Common Stock Certificate of Autobytel Inc. (6) Tax Benefit Preservation Plan dated as of May26, 2010, between Autobytel Inc. and Computershare Trust Company, N.A., as rights agent, together with the following exhibits thereto:ExhibitA – Form of Right Certificate; and Exhibit B – Summary of Rights to Purchase Shares of Preferred Stock of Autobytel Inc. (7) Certificate of Adjustment Under Section11(m) of the Tax Benefit Preservation Plan dated July12, 2012 (8) Amendment No. 1 to Tax Benefit Preservation Plan dated as of April14, 2014 between Autobytel Inc. and Computershare Trust Company, N.A., as rights agent (9) Opinion of Allen Matkins Leck Gamble Mallory & Natsis LLP * Autobytel Inc. 2014 Equity Incentive Plan (10) Consent of Moss Adams LLP * Consent of Allen Matkins Leck Gamble Mallory & Natsis LLP (included in Exhibit 5.1) * Power of Attorney (included on the Signature Page) * * Filed herewith. 1Incorporated herein by reference to Exhibit 3.1 of Registrant’s Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2009 filed with the SEC on April 24, 2009 (SEC File No. 000-22239). 2Incorporated by reference to Exhibit 3.1 of Registrant’s Current Report on Form 8-K filed with the SEC on July12, 2012 (SEC File No. 001-34761). 3Incorporated by reference to Exhibit 3.3 of Registrant’s Quarterly Report on Form 10-Q for the quarterly period ended July30, 2013 filed with the SEC on August1, 2013 (SEC File No. 001-34761). 4Incorporated by reference to Exhibit 3.1 of Registrant's Current Report on Form 8-K filed with the SEC on April 29, 2011 (SEC File No. 001-34761). 5Incorporated by reference to Exhibit 3.1 of Registrant's Current Report on Form 8-K filed with the SEC on September 14, 2012 (SEC File No. 001-34761). 6 Incorporated by reference to Exhibit 4.1 of Registrant’s Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2001 filed with the SEC on November 14, 2001 (SEC File No. 000-22239). 7Incorporated by reference to Exhibit 4.1 of Registrant’s Current Report on Form 8-K filed with the SEC on June2, 2010 (SEC File No. 000-22239). 8Incorporated by reference to Exhibit 4.3 of Registrant’s Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2012 filed with the SEC on November 8, 2012 (SEC File No. 001-34761). 9Incorporated by reference to Exhibit 4.1 of Registrant’s Current Report on Form 8-K filed with the SEC on April 16, 2014 (SEC File No. 001-34761). 10Incorporated by reference to Appendix A to Registrant's Definitive Proxy Statement filed with the SEC on April 28, 2014 (SEC File No. 001-34761). 8
